Case 2:16-cr-20437-RHC-APP ECF No. 328, PageID.3593 Filed 01/06/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                             Case No. 16-20437

MILLICENT TRAYLOR,

                Defendant.
________________________________/

  ORDER DENYING DEFENDANT’S REQUEST FOR APPOINTMENT OF COUNSEL

       Defendant Millicent Traylor was convicted by jury of conspiracy to commit health

care fraud, 18 U.S.C. §§ 1349 and 1347, conspiracy to pay and receive healthcare

kickbacks, 18 U.S.C. § 371, and five counts of health care fraud, 18 U.S.C. § 1347.

(ECF No. 236, PageID.2290.) On September 27, 2018, the court sentenced her to 135

months imprisonment. (ECF No. 236, PageID.2291.) She was resentenced on May 21,

2020, to 120 months imprisonment. (ECF No. 310, PageID.3386.) Defendant has

appealed her May 2020 sentence to the Sixth Circuit. (ECF No. 311.)

       Defendant filed a letter with the court requesting appointment of counsel to

potentially move for compassionate release at some later date after her appeal is

concluded. (ECF No. 327.) She states that she has “current counsel,” but that counsel

will represent her only through her appeal’s conclusion. (Id., PageID.3590.) It is true that

Defendant is represented by counsel on an appeal before the Sixth Circuit, and counsel

in fact has already moved for Defendant’s compassionate release once, in July 2020.

(ECF No. 313.) The court denied the motion in September 2020. (ECF No. 321.)
Case 2:16-cr-20437-RHC-APP ECF No. 328, PageID.3594 Filed 01/06/21 Page 2 of 2




Defendant seems to be asking the court to appoint another counsel now, in case she

wants to move for compassionate release in the future when she is not represented by

counsel. The court will not entertain a request for, essentially, an understudy attorney.

        Because Defendant is adequately represented by counsel, the court will deny the

instant request. Accordingly,

        IT IS ORDERED that Defendant’s Request for Appointment of Counsel (ECF No.

327) is DENIED.

                                                           s/Robert H. Cleland                       /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: January 6, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 6, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                            /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20437.TRAYLOR.RequestforAppointmentofCounsel.RMK.docx




                                                      2
